DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 15, 16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hedrick (US 20050058632).
	With respect to claims 1, 8 and 16, Hedrick discloses an apparatus and method for obtaining a target cell volume.  Hedrick teaches that a first chamber (Figure 2:20; see also Fig. 5) comprising a first separation mechanism (Figure 5:28) is used to separate a volume of biological material into a first retained volume and a first transfer volume.  The first transfer volume is sent to a second chamber (Figure 1:30; see also Fig. 6) where it is separated into a second transfer volume and a second retention volume.  The second chamber includes a second separation mechanism (Figure 6:36a, 36b).  A third chamber (Figure 1:36) is then used to separate the second transfer volume into a third transfer volume and a waste volume.  This is taught in at least paragraphs [0069]-[0072].  Although the third chamber 36 is described as comprising a plurality of filters, Hedrick does not appear to expressly state that the filters are supported within an enclosed chamber having first and second sides.  However, such an arrangement would be necessary and/or obvious in order to allow a series of filters to process a volume of fluid.  A pump (Figure 134), waste collection repository (Figure 1:40) and a product collection repository (Figure 1:50) are in communication with at least the third chamber via fluid lines that function as couplings.  Although Hedrick does not expressly state that the pump establishes a horizontal flow of fluid from a first side of the third chamber to a second side of the third chamber, paragraphs [0099]-[0108] indicate that the third chamber includes a hollow fiber cartridge, which are known in the art to be horizontally oriented.  At least paragraph [0107] teaches that the third chamber comprises a third separation mechanism (i.e. the hollow fiber filter) characterized by pores of about 0.05 microns in size that are suitable for retaining a cell volume.  Hedrick teaches that the first chamber includes a filter having a pore size of about 400 microns (paragraph [0077]), that the second chamber includes a filter having a pore size of about 1-5 microns (see Fig. 6), and that the third chamber includes a filter having a pore size of about 0.05 microns (paragraph [0107]).
	With respect to claims 2-4, Hedrick discloses the apparatus as described above.  Hedrick further shows in at least Fig. 5 that the length of the first separation mechanism 28 is a little less than 50% of the total length of the first chamber 20.  As noted above, Hedrick teaches that the first chamber includes a filter having a pore size of about 400 microns (paragraph [0077]), that the second chamber includes a filter having a pore size of about 1-5 microns (see Fig. 6), and that the third chamber includes a filter having a pore size of about 0.05 microns (paragraph [0107]).  Any cell will have a diameter greater than 0.05 microns.

	With respect to claims 5-7, Hedrick discloses the apparatus as described above.  Hedrick further teaches in at least paragraph [0071] that sensors (Figure 4:29) may be provided throughout the system to distinguish “among the various fluid components and fluid levels that flow through the system” (emphasis added).  Hedrick teaches that the sensors may be optical level sensors, and that the sensors and pump are each in communication with a controller.  It would have been obvious to ensure that at least one of the sensors is configured as a level sensor within the product collection repository so that the operation of the pump will automatically terminate after a certain amount of product is collected.

	With respect to claim 9, Hedrick discloses the method as described above.  Hedrick further discloses that the third separation mechanism is used according to a separation cycle that includes separating a cell product from a waste liquid using a hollow fiber filter.  Cell products (i.e. the second portion) are retained by the filter and sent to the product collection repository, while liquid wastes (i.e. the first portion) pass through the filter and are sent to the waste repository.  As previously discussed, hollow fiber filters are commonly operated in a horizontal orientation.

	With respect to claim 15, Hedrick discloses the method as described above.  Hedrick teaches that a predetermined volume of media is passed through the second chamber for at least one cycle (i.e. “a predetermined number of cycles”) for a predetermined time period.

	With respect to claim 18, Hedrick discloses the system as described above.  Hedrick teaches in at least paragraphs [0072], [0107] and [0116] that the first separation mechanism 28 may have an average pore size anywhere from 80 to 400 microns.  Fig. 6 shows that the second separation mechanism has a pore size from 1-5 microns.  

	With respect to claims 19 and 20, Hedrick discloses the system as described above.  Hedrick teaches in at least paragraphs [0072]-[0103] that the third separation apparatus is a filter assembly comprising a hollow fiber filter cartridge having a plurality of hollow fiber filters arranged in parallel (“In one embodiment, a filter of the filter assembly 36 comprises a hollow-fiber filtration member…these hollow fibers or hollow tubes of filter media may be contained in a cylindrical cartridge of the filter assembly 36. The individual tubes or fibers of filter media typically have an inside diameter which ranges from about 0.1 mm to about 1 mm with a preferred value being about 0.5 mm”).  The diameters of the hollow fiber tubes must be less than the inside diameter of the third chamber if they are to fit into the chamber. 

Claims 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hedrick (US 20050058632) as applied to claim 8, and further in view of Foster (US 20120255373).
	Hedrick discloses the method as described above, however does not appear to teach that a sensor is coupled to the product repository to sort target cells.
	Foster discloses a method for separating a first cell into a target cell volume and all other cells into a waste cell volume.  A sensor (Figure 1:160) is used to determine a cell type of cells moving through a channel (Figure 1:110).  Target cells are directed to a sort channel (Figure 1:120), while all other cells are directed to a waste channel (Figure 1:130).  This is described in at least paragraphs [0029]-[0035].
	At the time of the invention, it would have been obvious to sort cells at the Hedrick product collection repository using a sensor in order to establish a target cell volume.  Foster teaches that this can be accomplished automatically using a sensor and an actuator that diverts cells according to their type.  This would have been especially useful when applied to the Hedrick method because Hedrick teaches in paragraph [0128] that it is important to obtain a homogenous population of target cells at the product collection repository.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hedrick (US 20050058632) as applied to claim 16, and further in view of Freund (US 20050123895).
	Hedrick discloses the system as described above.  Hedrick further shows in at least Fig. 5 that the length of the first separation mechanism 28 is a little less than 50% of the total length of the first chamber 20.  Hedrick, however, does not expressly state that the first chamber is a syringe body.
	Freund discloses a system for obtaining a target cell volume comprising a first chamber (Figure 2:100) comprising a first separation mechanism in the form of a filter (Figure 4:272).  The first separation mechanism is configured to separate a volume of biological material from a volume of lipids.  This is described in at least paragraphs [0066] and [0067].  The first chamber is a syringe body.
	At the time of the invention, it would have been obvious to configure the Hedrick first chamber as a syringe body configured to hold the first separation mechanism.  Freund teaches that this would allow lipids to be separated directly within the harvesting syringe, which would eliminate the need for an additional transfer step.  As evidenced by Freund, those of ordinary skill would have understood how to incorporate a prior art separation mechanism (e.g. a filter/membrane) in to a prior art syringe for the purpose of separation as the syringe plunger is activated.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799